Title: To Thomas Jefferson from Anthony G. Bettay, 27 January 1808
From: Bettay, Anthony G.
To: Jefferson, Thomas


                  
                     Honourable Sir 
                     
                     Fayette County State of pensylvaniaJany. the 27th. 1808.
                  
                  Having lately Returnd from the interior parts of Louisiana Where I Have spent the last three years during that time I made some discoveries of the most interesting nature to the united States and feel it my duty as a citizen of the united States to communicate the same to you as Chief Magistrate, I was on my way from Louisiana to Washington, and would have been in Washington Before this date had not several causes combind to have prevented it. therefore I think proper to address you by way of a letter, and hasten to inform you that I have found an immence bed of Rich Silver ore or at least it has the appearance of being immence I feel Restless to see the United States in the possession and injoying the benefits that may arise from it, if it may be thought So, which is unquestionable with me. therefore if a knowledge of the Spot where this treasure lies is desirable to the united States I am willing to conduct any party that may be appointed to make a further examination of its extent, and Value, for one hundredth part of the proceds of the mine for seventy five years to be paid to me or my heirs or assigns or for a suitable Sum paid to me of the first proceds of the mine this mine lies on the River Platte or at Least on one of its Branches about 1700 computed miles from St. Louis I have been at the trouble to mark the way and to commit it to paper so that if I should never Live to reach that Spot again the papers will Direct the inquirer to the place. I have likewise Discovered an eligible passage across that chain of mountains Dividing the waters of the atlantick from those of the Passifick by way of the River platte and Cashicatiengo River a large navigable River of the Passifick on the waters of which I found a plant that I Suppose hitherto unknown to the world and one that promises to be highly beneficial to the world this plant I have given the name of the Silk nettle from its inflicting Severe pain to whoever touches it when growing it grows to about eight feet high produces a thick strong bark that after being expos’d to the weather for a few month the bark of which assooms the appearance of Silk the fibers of which are inconcievably fine, of a transparent white and somewhat Elastick its Strength Surpassing any thing of the kind hither to known to me this bark is properly calculated for the manufactury of the finest wares and may be cultivated to great advantage for cordage of every Discription if your Excellency wishes to have any further information on those subjects you can Signify the Same to me by way of a letter Directed to me at Union Town Penn Where I will wait on you to explain any question that may arise or if it should be Desirable for me to come to washington you may calculate on my attendance when ever it may be Desirable by the government, or his Excellency, with respect I conclude by Ascribing myself your Verry Obedient servt.
                  
                     Anthony G. Bettay 
                     
                  
                  
                     NB I inclosd a few of the seed of the Silk nettle to one of the members of congress with instructions to offer  I Brought in with me for sale to the members of congress (there being about three quarts) in order that the cultivation of this valuable plant may be commenced throughout the union I look forward with anticipation when this plant Will produce an imence store of wealth to the people of the united States
                  
               